Simmons, C. J.
Where a document presented as a brief of evidence was in large part made from the original stenographic report of the trial, embracing questions to witnesses and their answers, objections to testimony, and colloquies between court and counsel, by interlining words and by striking out many and large parts of such report; and where when presented it still contained irrelevant matter, was marred, scratched, and imperfect, and showed that there had been no bona fide attempt to brief or condense the evidence as the law requires, it was proper for the trial judge to refuse to approve it as a brief of evidence. Jones v. West View Cemetery, 103 Ga. 560; Price v. High, 108 Ga. 145. It was then proper to dismiss the motion for new trial, and the judge did not err in refusing-to give further time within which to perfect the brief of evidence, an extension of time having beenÉhready granted. Bryant v. Gray, 105 Ga. 483.

Judgment affirmed.


All the Justices concurring.